___________

                                    No. 96-1730
                                    ___________

Gerald S. Buchanan,                      *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
State of Minnesota,                      *
                                         *        [UNPUBLISHED]
              Appellee.                  *


                                    ___________

                      Submitted: October 2, 1996

                            Filed: October 7, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Gerald     Buchanan appeals the district court's1 dismissal of his
complaint for lack of jurisdiction.       On appeal, Buchanan argues that the
district court erred in holding the Eleventh Amendment barred his action
against Minnesota.        As we conclude the district court correctly applied
well-settled principles of law, an opinion would lack precedential value.
Accordingly, we affirm the judgment of the district court.        See 8th Cir.
R. 47B.




     1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-